DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s election, without traverse, of Group I: claims 1-4, in the “Response to Election / Restriction Filed - 04/25/2022”, is acknowledged. Applicant cancellation of claims 5-20 in “Claims - 04/25/2022” is noticed.
This office action considers claims 1-4 pending for prosecution, and are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (60; Fig 2; [0074]) = (element 60; Figure No. 2; Paragraph No. [0074]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Farnworth, Warren M. et al., (US 20050150683 A1; hereinafter Farnworth).
1. Farnworth teaches a method of forming a multiple layer, hybrid interposer structure (1’; [0044]: interposer), the method comprising (see the entire document: Figs 1A-4B, specifically, as cited below):

    PNG
    media_image1.png
    182
    931
    media_image1.png
    Greyscale

Farnworth Figure 3A

forming a plurality of first openings (12, at least two; 3A; 0044] that refers back 1A-1D where 1B; [0027] teaches the same) through a substrate (10), the substrate comprising a heat spreading material (construed from [0028] property of ceramic; which is same material claimed); 
forming a first metal material ({16,20’, 22’, 23}; Fig 3B-3C) within the plurality of first openings (12) and on top and bottom surfaces (27/28) of the substrate; 
patterning (Fig 3D; [0048]) the first metal material (16’, 20’) on the top and bottom surfaces (27/28) of the substrate; 
forming a dielectric layer (60, broken lines; Figs 3E; [0051]; solid in Fig 4B) over the patterned first metal material on the top and bottom surfaces (44/46) of the substrate; 
forming a plurality of second openings (above 26 within 60; Fig 4b; [0054]) within the dielectric layer (60 top/bottom) to expose portions of the patterned first metal material (23) on the top and bottom surfaces (44/46) of the substrate; 

    PNG
    media_image2.png
    275
    707
    media_image2.png
    Greyscale

Farnworth Figure 4B
filling the plurality of second openings (above 26 within 60) with a second metal material (26 contact pad), in contact with the exposed portions of the patterned first metal material (23); 
forming a third metal material (52) on the top and bottom surf aces of the substrate, the third metal material in contact with the second metal material (26) and the dielectric layer (60); and 
patterning the third metal material (construed from [0051]: FIGS. 2D and 3E may also be formed and patterned on opposing surfaces 27, 28 of the substrate).

2. Farnworth as applied to the method of claim 1, further teaches; wherein the substrate comprises a ceramic material (construed from [0052] substrate 10 ceramic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth, Warren M. et al., (US 20050150683 A1; hereinafter Farnworth) in view Odnoblyudov; Vladimir et al. (US 20190181121 A1; hereinafter Odnoblyudov).
3. Farnworth as applied to the method of claim 2, is silent on wherein the ceramic material comprises aluminum nitride (AlN).
However, in the analogous art, Odnoblyudov teaches an interposer includes a polycrystalline ceramic core disposed between a first surface and a second surface of the interposer ([0001]), wherein (Fig 1; [0027]) the core 110 can be a polycrystalline ceramic material such as polycrystalline aluminum nitride (AlN).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Odnoblyudov’s interposer  materials for Farnworth’s such that the combination of (Farnworth and Odnoblyudov)’s method, thereby, will have a process step for selecting substrate material as a ceramic material comprises aluminum nitride, since the silicon nitride material (within substrate) will encapsulate underlying layers and material provides the desired barrier layer 118 functionality (Odnoblyudov [0039]).
4. While Farnworth as applied to method of claim 1, teaches, wherein filling the plurality of second openings with the second metal material comprises: 
depositing the second metal material (26) in  the plurality of second openings and over the dielectric layer (above 26 within 60); but Farnworth does not disclose expressly, performing chemical mechanical polishing (CMP) of the second metal material down to the dielectric layer.
However, in the analogous art, Odnoblyudov teaches an interposer includes a polycrystalline ceramic core disposed between a first surface and a second surface of the interposer ([0001]), wherein (Fig 1; [0027]) the core 110 can be a polycrystalline ceramic material such as polycrystalline aluminum nitride (AlN), further teaches the bonding layer 120 can be formed by a deposition of a thick (e.g., 4 μm thick) layer followed by a chemical mechanical polishing (CMP) process to thin to approximately 1.5 μm in thickness. The CMP process provides a substantially planar surface free of voids, particles, or other features.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Odnoblyudov’s CMP process for Farnworth’s second metal material (26) such that the combination of (Farnworth and Odnoblyudov)’s method, thereby, will have a process step for chemical mechanical polishing (CMP) of the second metal material down to the dielectric layer, for at least, the CMP process provides a substantially planar surface free of voids, particles, or other features characterized by desired reliability (Odnoblyudov [0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
May 31, 2022